Exhibit 10.2

 



CONSENT OF HOLDERS AND

AMENDMENT OF SENIOR SECURED NOTES

 

THIS CONSENT OF HOLDERS AND AMENDMENT OF SENIOR SECURED NOTES (this “Consent”)
is made and entered into as of June 26, 2017 by and among the undersigned
holders (“Holders”) of those certain Senior Secured Notes issued December 15,
2016 by Pacific Ethanol, Inc., a Delaware corporation (the “Company”), in the
aggregate principal amount of $55,000,000 (collectively, the “Initial Notes”)
and the undersigned holders who are to receive Additional Notes (as defined
below) but who do not hold any Initial Notes (“Additional Holders”).

 

RECITALS

 

WHEREAS, the Company issued the Initial Notes pursuant to a Note Purchase
Agreement dated as of December 12, 2016 by and among the Company and the
“Investors” identified therein (the “Initial Purchase Agreement”).

 

WHEREAS, the Company’s obligations arising under the Initial Notes and the
Initial Purchase Agreement, among other obligations, are secured pursuant to a
Security Agreement dated effective as of December 15, 2016 by and among the
Company, each Holder and Cortland Capital Market Services LLC, as collateral
agent for itself and the secured parties thereunder (the “Security Agreement”).

 

WHEREAS, the Company desires to borrow additional funds from certain Holders and
the Additional Holders under an additional Note Purchase Agreement dated as of
June 26, 2017 (the “Additional Purchase Agreement”), pursuant to which the
Company will issue, and such Holders and Additional Holders will purchase on a
several basis, $13,948,078 in aggregate principal amount of senior secured notes
due December 15, 2019 (the “Additional Notes”).

 

WHEREAS, in connection with the Additional Purchase Agreement and the Additional
Notes, the Company, all Holders, the Additional Holders and Cortland Capital
Market Services LLC will separately enter into an amendment to the Security
Agreement that expands the obligations secured thereby to additionally cover the
obligations under the Additional Notes and the Additional Purchase Agreement,
among other obligations.

 

WHEREAS, the Holders desire, among the other matters set forth herein, to
consent to the issuance of the Additional Notes pursuant to the Additional
Purchase Agreement, and amend the Initial Notes as provided for herein,
including to have the Initial Notes and the Additional Notes, collectively, rank
pari passu as to all payments thereunder.

 

 

 

 1 

 

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the covenants contained in this Consent, and
for other good and valuable consideration, the receipt and adequacy are hereby
acknowledged, the Company, the Holders and the Additional Holders agree as
follows:

 

1.       Issuance of Additional Notes. The Holders consent to the issuance of
the Additional Notes pursuant to the Additional Purchase Agreement. The
Additional Notes shall be deemed Permitted Indebtedness under the Initial Notes.

 

2.       Pari Passu Nature of Initial Notes and Additional Notes. All payments
due under any Initial Note or any Additional Note shall rank pari passu with all
other Initial Notes and Additional Notes, collectively, and the Initial Notes
and the Additional Notes shall be secured by the “Pledged Collateral” under and
as defined in the Security Agreement on a pari passu basis. To this end, and to
accomplish such other effects as the following amendments shall cause, upon the
closing under the Additional Purchase Agreement, the following terms in the
Initial Notes are amended as follows:

 

(a)       the term “Notes” shall comprise both the Initial Notes and the
Additional Notes; and

 

(b)       the term “Other Notes” shall comprise all Notes (as such term is
amended above) other than the subject Note.

 

3.       Consent to ICP Transaction. The Holders and the Additional Holders
consent to the transactions contemplated by the ICP Agreement as a permitted
Fundamental Transaction under the Notes (as such term is amended above). “ICP
Agreement” means the Agreement and Plan of Merger dated June 26, 2017 by and
among Pacific Ethanol Central, LLC, ICP Merger Sub, LLC, Illinois Corn
Processing, LLC, Illinois Corn Processing Holdings Inc. and MGPI Processing,
Inc.

 

4.       Other Amendments to the Initial Notes. Upon the closing under the
Additional Purchase Agreement:

 

(a)       Section 19.14 of the Initial Notes is amended to add the following
sentence to the end of the “Permitted Indebtedness” definition:

 

Notwithstanding anything to the contrary, Permitted Indebtedness of ICP Merger
Sub, LLC, a Delaware limited liability company (as the surviving entity in the
merger contemplated under the ICP Agreement, which is to be renamed as “Illinois
Corn Processing, LLC” upon closing thereof, hereinafter “ICP”) and ICP’s direct
and indirect subsidiaries (collectively, the “ICP Entities”) shall not include
any Indebtedness secured by a second priority security interest in any equity or
assets of the ICP Entities; provided, however, that the foregoing shall not
prohibit any such Indebtedness (a) issued by ICP to the sellers under the ICP
Agreement to the extent preexisting liens result in a second priority security
interest in certain assets of ICP in favor of the sellers, or (b) resulting from
equipment leases. For the avoidance of doubt, any first priority security
interest in any equity or assets of the ICP Entities is expressly permitted.

 

 

 

 2 

 

 

(b)       The term “respective Subsidiaries” in Section 19.6 of the Initial
Notes is amended and restated to read “respective direct or indirect
subsidiaries”.

 

(c)       Section 19.14 of the Initial Notes is amended to add new subsection
(viii) in the definition of “Permitted Indebtedness” immediately following
subsection (vii) thereof, as follows:

 

“and (viii) additional Indebtedness of the Company in an amount up to
$15,000,000 that may arise from an increase in the credit facility of Kinergy
Marketing LLC by an equivalent amount and resulting from the Company’s
Contingent Obligations as a guarantor of the obligations arising under that
facility, with the foregoing to be accomplished through an amendment and
restatement of the facility.”

 

(d)       Section 19.15 of the Initial Notes is amended and restated to read in
its entirety, as follows:

 

“Permitted Investments” means (i) investments existing on the date hereof
(inclusive of (a) the investment in the Excluded Subsidiaries in the amount of
$25,000,000 made in part with the proceeds of the Initial Notes, and (b) the
investment in the Excluded Subsidiaries in the amount of $30,000,000 being made
in part with the proceeds of the Additional Notes issued pursuant to the
Additional Purchase Agreement), and (ii) additional investments in the Excluded
Subsidiaries that in the aggregate outstanding at any time do not exceed
$20,000,000.

 

(e)       The following defined terms are added to Section 19 of the Initial
Notes:

 

“Additional Purchase Agreement” means the Note Purchase Agreement dated as of
June 26, 2017, by and among the Company and each “Investor” (as defined
therein), as amended, restated or otherwise modified from time to time.

 

“Additional Notes” means those certain Senior Secured Notes in the aggregate
principal amount of $13,948,078 issued pursuant to the Additional Purchase
Agreement.

 

“Initial Notes” means those certain Senior Secured Notes in the aggregate
principal amount of $55,000,000 issued pursuant to the Purchase Agreement on
December 15, 2016.”

 

“Transaction Documents” means this Note, the Other Notes, the Security
Agreement, the Purchase Agreement and the Additional Purchase Agreement,
together with any amendments, restatements, extensions or other modification
thereto.

 

5.       Interpretation. Except as expressly modified by this Consent, all terms
and provisions of the Initial Notes shall remain unchanged and in full force and
effect and are ratified and affirmed on the date hereof. In the event of any
inconsistency between the terms of this Consent and the terms of the Initial
Notes prior to their amendment, the terms of this Consent shall control.

 

6.       Counterparts. This Consent may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Consent by signing any
such counterpart.

 

 

 

 3 

 

 

7.       Governing Law. This Consent shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Consent shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

 

 

 

 

 

 

 

 

 

[Signature Pages Follow]

 

 

 

 4 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent of Holders and
Amendment of Senior Secured Notes to be duly executed and delivered as of the
day and year first above written.

 

 

  COMPANY:       PACIFIC ETHANOL, INC., a Delaware corporation           By: /s/
Neil M. Koehler   Name: Neil M. Koehler   Title: President and Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent of Holders and Amendment of Senior Secured Notes

 5 

 

  HOLDERS:       CWD Summit, LLC,   acting for and on behalf of   Candlewood
Renewable Energy Series I       By: /s/ Janet E. Miller          Name: Janet
Miller          Title: Authorized Person

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 6 

 

 

  Flagler Master Fund SPC Ltd,   acting for and on behalf of   the class A
segregated portfolio       By: /s/ Janet E. Miller          Name: Janet Miller  
       Title:  Authorized Person

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 7 

 

 

  Flagler Master Fund SPC Ltd,   acting for and on behalf of   the class B
segregated portfolio       By: /s/ Janet E. Miller          Name: Janet Miller  
       Title: Authorized Person

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 8 

 

 

  Candlewood Special Situations Master Fund II, L.P.         By: /s/ Janet E.
Miller          Name: Janet Miller          Title: Authorized Person

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes

 

 9 

 

 

  CIF-Income Partners (A), LLC   By: BlackRock Financial Management, Inc.   Its
investment manager           By: /s/ J. David Matter          Name: J. David
Matter          Title: Managing Director

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 10 

 

 

  Orange 2015 DisloCredit Fund, L.P.       By: BlackRock Financial Management,
Inc.   Its investment manager       By: /s/ J. David Matter          Name: J.
David Matter          Title: Managing Director

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 11 

 

 

  Sainsbury’s Credit Opportunities Fund, Ltd.       By: BlackRock Financial
Management, Inc.   Its investment manager       By: /s/ J. David Matter  
       Name: J. David Matter          Title: Managing Director

 

 

 

 

 

 

 

 

 



Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 12 

 

 

  Co-Investment Income Fund, L.P. - US Tax-Exempt Series       By: BlackRock
Financial Management, Inc.   Its investment manager       By: /s/ J. David
Matter          Name: J. David Matter          Title: Managing Director

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent of Holders and Amendment of Senior Secured Notes



 13 

 

  Co-Investment Income Fund, L.P. - US Taxable Series   By: BlackRock Financial
Management, Inc.   Its investment manager       By: /s/ J. David Matter  
      Name: J. David Matter         Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Consent of Holders and Amendment of Senior Secured Notes

 



 14 

 



